DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RHE (US 20180348929) in the view of He (US 20160291781).
Regarding claim 1: RHE teaches a display device (Figs. 6-7 #400/500 a display device) comprising: a display layer on which a display area and a non-display area adjacent to the display area are defined (Figs. 6-7 and paragraph [0095-0101] teach a display layer on which a display area A/A and a non-display area N/A are adjacent to the display area are defined); and a sensor layer disposed on the display layer and comprising a plurality of sensor units configured to sense an input, wherein the plurality of sensor units comprise: a first sensor unit overlapping the display area; and a second sensor unit overlapping the display area, wherein the second sensor unit comprises a first portion and a second portion expanded from the first portion, and the first portion has a shape that is the same as a shape of (Figs. 6-7 and paragraph [0099-0119] teach a sensor layer disposed on the display layer and comprising a plurality of sensor units TS, wherein the plurality of sensor units comprise: a first senor unit (adjacent to second sensor unit not touching O/A) overlapping the display area; and a second sensor unit (unit touching the O/A area) overlapping the display area, wherein the second sensor unit comprises a first portion and a second portion expanded from the first portion both diamond/triangle shape portion connected together, and the first portion has a shape that is the same as a shape of a portion of the first sensor unit).
RHE does not explicitly disclose the second sensor unit overlapping the non-display area, and a width of the second senor unit in a first direction is greater than a width of the first sensor unit in the first direction.
However, He teaches the second sensor unit overlapping the non-display area, and a width of the second senor unit in a first direction is greater than a width of the first sensor unit in the first direction (Fig. 1 and paragraph [0030-0035] teach the second sensor unit or edge electrode overlapping the non-display area, and a width of the second sensor unit is greater than a width of the first senor unit or middle electrode). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of invention to modify RHE’s invention by including above teachings of He, because using larger touch sensing units can allow the touch panel to better and more accurately detect the touch in certain areas. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: RHE teaches wherein a hole is defined in the sensor layer, and the first portion of the second sensor unit comprises an edge extending along a shape of the hole (Figs. 7 and paragraph [0108-0119] teach a hole O/A is defined in the sensor layer, and the first portion of the second sensor unit comprises an edge extending along a shape of the hole).

Regarding claim 3: Combination of RHE and He teach wherein the first portion overlaps the display area, and the second portion overlaps the non-display area (He in Fig. 1 and paragraph [0030-0035] teach the second sensor unit or edge electrode the first portion overlaps the display area, and the second portion overlapping the non-display area). See claim 1 rejection for combination reasoning of RHE and He, same rationale applies here.

Regarding claim 4: Combination of RHE and He do not explicitly disclose wherein a width of the second sensor unit in a second direction crossing the first direction is greater than a width of the first sensor unit in the second direction.
However, since He already in Fig. 1 and paragraph [0030-0035] teach to increase a width of the second sensor unit in one direction, it would have been an obvious matter of design choice to increase a width of the second senor in a second direction along with an increased width of a first direction, while both achieve the same result of increased size of the electrode and providing similar results, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 5: RHE teach wherein the sensor layer further comprises a plurality of sensing lines disposed on the non-display area, and the number of sensing lines facing the first sensor unit among the plurality of sensing lines is greater than the number of sensing lines facing the second sensor unit among the plurality of sensing lines (Fig. 6 and paragraph [0027-0028] teach comprising a plurality of sensing lines TL disposed on the non-display area N/A, and the number of sensing lines facing the first sensor unit or unit on the right hand side is greater than the number of sensing lines facing the second sensor unit or unit on the left of the first sensing unit above).

Regarding claim 7: RHE teaches wherein each of the first portions of the first sensor unit and the second sensor unit comprises a bridge pattern, a first sensing pattern contacting the bridge pattern, a second sensing pattern contacting the bridge pattern, and a third sensing pattern spaced apart from the first sensing pattern and the second sensing pattern, and the third sensing pattern comprises a first portion overlapping the bridge pattern, a second portion extending from the first portion and facing the first sensing pattern and the second sensing pattern, and a third portion extending from the first portion and facing the first sensing pattern and the second sensing pattern (Figs. 6-7 and paragraph [0099-0119] teach similar configuration of connecting sensor units with bridge patterns, and laid out identical to the claimed invention).

Regarding claim 12: RHE teaches wherein a boundary between the display area and the non-display area comprises a first boundary portion and a second boundary portion connected to the first boundary portion, the first boundary portion extends in a predetermined direction, and the second boundary portion is bent from the first boundary portion toward a central portion of the display area (Fig. 8 and paragraph [0120-0129] teach a boundary portion comprises a first boundary portion on left hand side of O/A area and a second boundary portion adjacent to that bent into the center of display in the O/A area).

Regarding claim 13: Combination of RHE and He teach wherein the second sensor unit overlaps the second boundary portion (RHE in Fig. 8 and paragraph [0120-0129]), the first portion of the second sensor unit overlaps the display area, and the second portion of the second sensor unit overlaps the (He in Fig. 1 and paragraph [0030-0035] teach the second sensor unit or edge electrode the first portion overlaps the display area, and the second portion overlapping the non-display area). See claim 1 rejection for combination reasoning of RHE and He, same rationale applies here.

Regarding claim 14: RHE teach wherein the display area comprises a first display area and a second display area protruding and extending from the first display area in the first direction, and a width of the first display area in a second direction crossing the first direction is greater than that of the second display area in the second direction (Fig. 8 and paragraph [0120-0129] teach the display area comprises a first display area (area under the O/A bottom line) and a second display area (area adjacent to and to the left of the O/A area) protruding and extending from the first display area, and width of the first display area in a second direction is greater than that of the second display area).

Regarding claim 15: RHE teaches wherein the second sensor unit overlaps at least one of the first display area or the second display area (Fig. 8 and paragraph [0120-0129]).

Regarding claim 16: RHE teaches a display device (Figs. 6-7 #400/500 a display device)  comprising: a display layer on which a display area and a non-display area adjacent to the display area are defined (Figs. 6-7 and paragraph [0095-0101] teach a display layer on which a display area A/A and a non-display area N/A are adjacent to the display area are defined); and a sensor layer disposed on the display layer and comprising a plurality of sensing electrodes, wherein a transmission area that is completely surrounded by the display area is defined on the display layer and the sensor layer, and a first electrode adjacent to the transmission area (Figs. 6-7 and paragraph [0099-0119] teach a sensor layer disposed on the display layer and comprising a plurality of sensor units TS, wherein a transmission area O/A that is completely surrounded by the display area is defined on the display layer and the sensor layer, and a first electrode TS adjacent to the O/A area).
RHE does not explicitly disclose a first sensing electrode adjacent to the transmission area among the plurality of sensing electrodes overlaps the display area and the non-display area.
However, He teaches a first sensing electrode among the plurality of sensing electrodes overlaps the display area and the non-display area (Fig. 1 and paragraph [0030-0035] teach  a first sensor unit or edge electrode overlapping the non-display area). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of invention to modify RHE’s invention by including above teachings of He, because using larger touch sensing units can allow the touch panel to better and more accurately detect the touch in certain areas. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 17: RHE teaches wherein a portion of an edge of the first sensing electrode has a shape corresponding to that of the transmission area (Figs. 6-7 and paragraph [0099-0119] a portion of an edge of the first sensing electrode adjacent touching the transmission area O/A has a shape corresponding to that of the transmission area).

Regarding claim 18: Combination of RHE and He teach wherein a second sensing electrode spaced apart from the transmission area among the plurality of sensing electrodes has a length less than that of the first sensing electrode, and each of the first sensing electrode and the second sensing electrode extends along a first direction, and the first sensing electrode and the second sensing electrode are spaced apart from each other in a second direction crossing the first direction (RHE in Figs. 6-7 and paragraph [0099-0119] teach a second sensing electrode spaced apparat from the transmission area O/A among the plurality of sensing electrodes, and each of the first sensing electrode and the second sensing electrode extends along a first direction, and the first sensing electrode and the second sensing electrode are spaced apart from each other in a second direction crossing the first direction. Further, He in Fig. 1 and paragraph [0030-0035] teach a second sensing electrode or electrode adjacent to the first edge electrode has a length less than that of the first sensing electrode). See claim 16 rejection for combination reasoning of RHE and He, same rationale applies here. 

Regarding claim 20: RHE teaches a display device (Figs. 6-7 #400/500 a display device)  comprising: a display layer on which a display area and a non-display area adjacent to the display area are defined (Figs. 6-7 and paragraph [0095-0101] teach a display layer on which a display area A/A and a non-display area N/A are adjacent to the display area are defined); and a sensor layer disposed on the display layer and comprising a plurality of sensor units configured to sense an input, wherein the plurality of sensor units comprise: a first sensor unit overlapping the display area; and a second sensor unit overlapping the display area, wherein a hole is defined in the display layer and the sensor layer, the first sensor unit is spaced apart from the hole with the second sensor unit therebetween, and the second sensor unit comprises an edge extending along a shape of the hole (Figs. 6-7 and paragraph [0099-0119] teach a sensor layer disposed on the display layer and comprising a plurality of sensor units TS, wherein the plurality of sensor units comprise: a first senor unit (adjacent to second sensor unit not touching O/A hole area) overlapping the display area; and a second sensor unit (unit touching the O/A hole area) overlapping the display area, a hole O/A area is defined and wherein the second sensor unit comprises an edge extending along a shape of the hole).
RHE does not explicitly disclose a second sensor unit overlapping the display area and the non-display area.
 (Fig. 1 and paragraph [0030-0035] teach the second sensor unit or edge electrode overlapping the non-display area and display area). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of invention to modify RHE’s invention by including above teachings of He, because using larger touch sensing units can allow the touch panel to better and more accurately detect the touch in certain areas. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RHE (US 20180348929), in the view of He (US 20160291781), and further in the view of SEO (US 20150084912).
Regarding claim 6: Combination of RHE and He do not explicitly disclose wherein the sensor layer further comprises a dummy pattern disposed on the non-display area, and the dummy pattern has a shape similar to that of the second portion.
However, SEO teaches wherein the sensor layer further comprises a dummy pattern disposed on the non-display area, and the dummy pattern has a shape similar to that of the second portion (Figs. 2 and paragraph [0039-0042] a dummy pattern 121 disposed on the non-display area and can have size and shape similar to the electrodes, so it would be obvious to design the dummy electrode of RHE and He having a shape similar to that of the second portion). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of invention to modify RHE’s invention by including above teachings of SEO, because incorporating dummy electrodes can help improve touch sensing ability of the electrodes, as taught by SEO. The rationale would have been to use a known method or technique to achieve predictable results.


Regarding claim 19: Combination of RHE and He do not explicitly disclose wherein the sensor layer further comprises a dummy pattern facing the second sensing electrode and overlapping the non-display area.
However, SEO teaches wherein the sensor layer further comprises a dummy pattern facing the second sensing electrode and overlapping the non-display area (Figs. 2 and paragraph [0039-0042] a dummy pattern 121 disposed on the non-display area facing the second sensing electrode). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of invention to modify RHE’s invention by including above teachings of SEO, because incorporating dummy electrodes can help improve touch sensing ability of the electrodes, as taught by SEO. The rationale would have been to use a known method or technique to achieve predictable results.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8: None of the cited reference either alone or in combination teach and/or suggest “wherein the second portion of the second sensor unit comprises a first protrusion extending from the first sensing pattern toward an area overlapping the non-display area, a second protrusion extending from the second portion toward an area, which overlaps the non-display area, and facing the first protrusion, and a third protrusion extending from the third portion toward an area, which overlaps the non-display area, and facing the first protrusion”.

Regarding claim 10: None of the cited reference either alone or in combination teach and/or suggest “wherein each of the first sensor unit and the second sensor unit comprises a bridge pattern, a first sensing pattern contacting the bridge pattern, a second sensing pattern contacting the bridge pattern, and a third sensing pattern spaced apart from the first sensing pattern and the second sensing pattern, the third sensing pattern comprises a first portion overlapping the bridge pattern, a second portion extending from the first portion to face the first sensing pattern and the second sensing pattern, and a third portion extending from the first portion to face the first sensing pattern and the second sensing pattern, and a portion of the first sensing pattern of the second sensor unit, a portion of the second portion of the second sensor unit, and a portion of the third portion of the second sensor unit overlap the non-display area”.

Regarding claim 11: None of the cited reference either alone or in combination teach and/or suggest “wherein the plurality of sensor units comprise a third sensor unit overlapping the display area and the non-display area, the third sensor unit comprises a third portion and a fourth portion expanded from the third portion, the third portion has a shape that is the same as a shape of a portion of the first sensor unit, the first portion of the second sensor unit has a surface area greater than that of the third portion of the third sensor unit, and the second portion of the second sensor unit has a surface area less than that of the fourth portion of the third sensor unit”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622